FILED
                            NOT FOR PUBLICATION                              JUL 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


COUNTRY JOE STEVENS,                             No. 13-16834

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00010-RCJ-
                                                 WGC
 v.

DAVID A. MAR,                                    MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Nevada state prisoner Country Joe Stevens appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Stevens

failed to raise a genuine dispute of material fact as to whether defendant Dr. Mar

provided treatment that was medically unacceptable and was in conscious

disregard to an excessive risk to Stevens’s health. See id. at 1058 (prison officials

are deliberately indifferent only if they know of and disregard an excessive risk of

serious harm to an inmate’s health, and a prisoner’s disagreement with medical

opinion is not sufficient to constitute deliberate indifference); Hallett v. Morgan,

296 F.3d 732, 746 (9th Cir. 2002) (when a prisoner alleges that delay of medical

treatment evinces deliberate indifference, he or she must show that the delay led to

further injury).

      We do not consider issues raised by Stevens in his opening brief that are not

supported by argument. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1992).

      AFFIRMED.




                                           2                                    13-16834